DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This action is responsive to the following communication: amendment filed on 12/11/2020.  This action is made non-final.
3.	Claims, 1, 8 and 15 have been amended. Claims 7 and 14 have been cancelled. Claims 1-6, 8-13 and 15-20 are pending in the case.  Claims 1, 8 and 15 are independent claims.  

Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 01/14/2021 has been entered.

Response to Arguments
5.	Applicant's arguments filed on 12/11/2020 have been considered but are moot with new grounds of rejection provided from the new paragraphs of the prior art of Brugler.
The Applicant argued that the cited prior arts does not teach the (underlined) features of “… the second user interface element depicting a graphical representation of an analysis generated based on the logical expression, the graphical representation being selected from a plurality of graphical representations of analyses, wherein adjustment of the first user interface element causes: filtering of the data objects via adjustment of the variable, the adjusted variable specifying a particular value, and the filtered data objects having the particular value for the second property, and updating the graphical representation of the analysis based on the filtered 

In response, the Examiner respectively disagrees.

The Applicant’s only argued that Brugler teaches adjusting a “table” via a GUI widget and specifically argued that “Brugler does not describe that the graph is updated” (see Applicant’s arguments on pages 10-11), even Figs.7A-7B and [0050]-[0052] of Brugler teaches adjusting and updating a graph via a GUI widget (as previously cited in the currently cancelled claims 7 and 14).

Without arguing by the Applicant for Brugler’s teaching of adjusting a graph via a GUI widget as set forth above, it is acknowledged that the Applicant agrees and accepts the previous cited portion of Brugler for adjusting a graph via a GUI widget.
 	
Specifically, Brugler teaches displaying, adjusting and updating a graph data as a graphic representation by a GUI widget and teaches the underlying feature of “… the second user interface element depicting a graphical representation of an analysis generated based on the logical expression, the graphical representation being selected from a plurality of graphical representations of analyses, wherein adjustment of the first user interface element causes: filtering of the data objects via adjustment of the variable, the adjusted variable specifying a particular value, and the filtered data objects having the particular value for the second property, and updating the graphical representation of the analysis based on the filtered data objects and the logical expression; and enabling access, by one or more consumers, to the consumer user interface”.
For example, as adjusting a graph via a GUI widget, Brugler teaches in Fig. 7A-7B and [0050]-[0052] by filtering and updating a graph data [as graphical representation] in response to adjusting values in a GUI widget as analysis of graph data as selected graphical representation for the analysis for filtering based on the GUI widget.
Specifically, in [0050] Brugler teaches other forms of data can be filtered other than the tabular data as “Embodiments of the invention are useful with not only tabular data, but also other forms of data. FIG. 7A shows a data graph set 10” and “FIG. 7A shows a complete data set (i.e., no filtering) of the data graph set 10, and corresponding GUI widget 8 (similar to FIG. 2A)”.
Then, Brugler teaches in Fig. 7B of filtering and updating the graph data in Fig. 7A by adjusting the GUI widget by teaching “FIG. 7B shows user manipulation of the GUI elements of the GUI widget 8 (similar to FIG. 2C), wherein the user wishes to view only graphs in the data graphs set 10 around the upper quartile mean of the data [as filtering graph data via a GUI widget] …That setting is provided to the filtering module 5A, wherein the filtering module 5A filters data graph set 10 around the 75 percentile. The GUI module 5B updates the data graph set 10 displayed in the UI 6 to reflect the filtered data from the filtering module 5A [as filtering and updating the graph data]”. 
	
Therefore, Geller-Kruy-Brugler teaches the amended claim 1.

Claim Objections
6.	Claims 1, 8 and 15: Applicant’s amendment corrects the previous objection; therefore, the previous objection is withdrawn.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claims 1-6, 8-13 and 15-20 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Geller et al. (US Patent, 6300948; pub date: 10/9/2001) (hereinafter Geller) in view of Kruy et al. (US Patent 7370040; pub date: 5/6/2008) (hereinafter Kruy), further in view of Brugler et al. (US PGPUB 2012/0204122; pub date: 8/9/2012) (hereinafter Brugler).

           As to claims 1, 8 and 15, Geller teaches a computing system comprising: 
one or more computer processors; and non-transitory computer-readable media storing instructions that, when executed by the one or more computer processors, cause the computing system to perform operations comprising 
(see Fig. 2 and column 7, line 51 to column 9, line 46, e.g., an executable configuration program module or software 10 is installed on a computer system 12, which in this application is a salesperson's laptop computer):

causing presentation of a builder user interface, the builder user interface being associated with building a consumer user interface, wherein the builder user interface is configured to:
(see Fig. 8 and column 20, line 50 to column 21, line 46, showing a builder user interface to build a consumer user interface);

receive information identifying a data object type and one or more sets of data objects associated with the data object type, the data object type indicating one or more properties (
see Fig. 8 and column 21, lines 15-34, template 55 is a software object of type TForm1, derived from a Borland DELPHI class, which is displayed in an object name region 801 in the object inspector window with associated properties; 
see Figs. 9-10 and column 21, lines 47 to column 22, line 21, showing a parameter-associated object check box control is selected to add to the user interface; The check box control 902 is placed by first clicking on the check box type control 903 and then clicking at a location on the template 505 where the control is desired. In the preferred developer environment, properties of the object will immediately appear in the object inspector 503, including the parent class of the object in the object-name region 901. The name of the particular control object 902 can be set by an entry of text in the Name property 904, and a parameter can be associated with the check box by entry of data into the Parameter property 906; 
see Figs. 16A-16B and column 26, line 57 to column 28, line 39, showing adding a query constraint object; The Name of this particular constraint is SSList 1630, it is of object type TbtQueryConstraint as shown at 1631 and it includes a Query 1632; 
see Figs. 22-24 and column 30, line 26 to column 31, line 28, This numeric edit box user control object, placed by the developer on the template in a previous operation, has been selected by the developer by pointing and clicking so that the properties of this object are visible in the object inspector window 503. It will be noted that the Parameter property 2203 shows association of this numeric edit box with the parameter Parameters.Price.MaxBudget; the Maximum Budget user interface element is shown in the consumer user interface as 605 which can be adjusted by the user to filter information to be displayed on the right); 

receive user input indicating information usable to filter data objects included in the one or more sets of data objects, 
see Fig. 23, that Price object has three parameters: 1) MaxBudget; 2) AsConfigured; 3) PercentMaxBudget; e.g., In the parameter explorer window 2302, the parameters hierarchy is expanded to show the parameter group Price 2303 with its associated parameters MaxBudget, As configured, and PercentofMaxBudget which are shown collectively at 2304; see Figs. 22-24 and column 30, line 26 to column 31, line 28, This numeric edit box user control object, placed by the developer on the template in a previous operation, has been selected by the developer by pointing and clicking so that the properties of this object are visible in the object inspector window 503. It will be noted that the Parameter property 2203 shows association of this numeric edit box with the parameter Parameters.Price.MaxBudget; the Maximum Budget user interface element is shown in the consumer user interface as 605 which can be adjusted by the user to filter information to be displayed on the right; [the MaxBuget is interpreted as the variable being associated with a first user interface element to be included in the consumer user interface, and wherein a value of the variable is specified based on user interaction with the first user interface element because as shown in Fig. 22 that the user can adjust the MaxBudget value to filter out autos];
as for the “logical expression”; see Abstract, Parameters, queries, and constraints can be displayed in expandable and collapsible hierarchies, and quickly utilized in formulas, queries, and logical expressions by clicking in an expanded hierarchical display; 
see column 20, lines 30-40, Similarly, any mathematical or logical expressions are created or built in a selectably displayable window denominated a "formula builder", ... A formula builder window is displayed in response to a developer command such as clicking on a particular icon in an object property that supports a formula; Since the builder windows (e.g. formula builder window, query builder window) and editors allow tree-type hierarchical navigation and double-click selection, well organized queries enhance the developer's ability and efficiency in developing and maintaining the configurator;
see Fig. 16B, showing the SQL query which is a logical expression using the plurality of parameters; in this example that it is interpreted, “OptType” has a value of “Sound” and “Line” is linked to “Parameters.General.Line”); and 

	Geller teaches “logical expression” in a formula builder (see as for the “logical expression”; see Abstract, Parameters, queries, and constraints can be displayed in expandable and collapsible hierarchies, and quickly utilized in formulas, queries, and logical expressions by clicking in an expanded hierarchical display; see column 20, lines 30-40, Similarly, any mathematical or logical expressions are created or built in a selectably displayable window denominated a "formula builder", ... A formula builder window is displayed in response to a developer command such as clicking on a particular icon in an object property that supports a formula; Since the builder windows (e.g. formula builder window, query builder window) and editors allow tree-type hierarchical navigation and double-click selection, well organized queries enhance the developer's ability and efficiency in developing and maintaining the configurator; see Fig. 16B, showing the SQL query which is a logical expression using the plurality of parameters).
	
As a further support for the “logical expression” using “value” as a filter query logic for “the user input specifying a value associated with a first property indicated by the object data type and textual input indicative of a variable associated with a second property indicated by the data object type, the user input forming a logical expression utilizing the value and the variable”, in the same field of endeavor, Kruy teaches “receive user input indicating information usable to filter data objects included in the one or more sets of data objects, the user input specifying a value associated with a first property indicated by the data type and textual input indicative of information comprising a variable associated with a second property indicated by the data object type, the user input forming a logical expression utilizing the value and the variable, …” (see Fig. 3 and column 6 to, line 38 to column 8, line 53, showing a configurable UI to pass a logical expression query to a search provider; see Figs. 5-7 and column 8, line 54 to column 10, line 36, showing different examples of using a logical expression of different parameters as a search query [e.g., the user input specifying a value associated with a first property … and textual input indicative of information comprising a variable associated with a second property …, the user input forming a logical expression utilizing the value and the variable]).
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Geller and Kruy before him before the effective filing date of the claimed invention, to modify the builder system taught by Geller to include the feature of using logical expression as a filter logic taught by Kruy to provide logical expression query to search data.  One would have been motivated to make such a combination because providing the feature of using logical expression as a filter logic would have been obtained by Kruy (see Fig. 3 and column 6 to, line 38 to column 8, line 53; see Figs. 5-7 and column 8, line 54 to column 10, line 36).

Geller-Kruy suggests following features of “receive an association of a second user interface element to be included in the consumer user interface with presentation of information generated based on data objects included in the one or more sets of data objects, wherein adjustment of the first user interface element causes: receive an association of a second user interface element to be included in the consumer user interface, the second user interface element depicting a graphical representation of an analysis generated based on the logical expression, the graphical representation being selected from a plurality of graphical representations of analyses, wherein adjustment of the first user interface element causes: filtering of the data objects via adjustment of the variable, the adjusted variable specifying a particular value, and the filtered data objects having the particular value for the second property, and updating the graphical representation of the analysis based on the filtered data objects and the logical expression; and enabling access, by one or more consumers, to the consumer user interface” as set forth above without clearly illustrating the process.

In the same field of endeavor of providing GUI element as a filter means, Grugler combining with Geller-Kruy teaches, as a further support for “receive an association of a second user interface element to be included in the consumer user interface with presentation of information generated based on data objects included in the one or more sets of data objects, wherein adjustment of the first user interface element causes: receive an association of a second user interface element to be included in the consumer user interface, the second user interface element depicting a graphical representation of an analysis generated based on the logical expression, the graphical representation being selected from a plurality of graphical representations of analyses, wherein adjustment of the first user interface element causes: filtering of the data objects via adjustment of the variable, the adjusted variable specifying a particular value, and the filtered data objects having the particular value for the second property, and updating the graphical representation of the analysis based on the filtered data objects and the logical expression; and enabling access, by one or more consumers, to the consumer user interface” (
see Brugler, see Figs. 2A-3 and [0030]-[0038], showing by specifying values on a GUI widget 8, the data is filtered accordingly in table 9; see Fig. 6 and [0043]-[0050], for the data filtering process in response to the adjustment of values on a GUI widget; as adjusting a graph; see Fig. 7A-7B and [0050]-[0052] as another examples of filtering and updating a graph data [as graphical representation] in response to adjusting values in a GUI widget [as analysis of graph data as selected graphical representation for the analysis for filtering based on the GUI widget]; 
e.g., in [0050] Embodiments of the invention are useful with not only tabular data, but also other forms of data. FIG. 7A shows a data graph set 10 as input data for the MDGM 5, ... FIG. 7A shows a complete data set (i.e., no filtering) of the data graph set 10, and corresponding GUI widget 8 (similar to FIG. 2A); 
in [0051] FIG. 7B shows user manipulation of the GUI elements of the GUI widget 8 (similar to FIG. 2C), wherein the user wishes to view only graphs in the data graphs set 10 around the upper quartile mean of the data [as filtering graph data via a GUI widget]. To achieve this desired setting, the user interacts with the GUI widget 8 (as controlled by the GUI module 5B), and moves the vertical bar 8C to the right. That setting is provided to the filtering module 5A, wherein the filtering module 5A filters data graph set 10 around the 75 percentile. The GUI module 5B updates the data graph set 10 displayed in the UI 6 to reflect the filtered data from the filtering module 5A [as filtering and updating the graph data]. In one example, the statistical GUI widget 8 displays the currently selected range against a visual norm, whereby the user can quickly filter down data to a desired range (e.g., average value+10%); 
in [0052] The system provides a graphical statistical representation of the data set, and allows a user to specify filtering of the data set by interactively adjusting graphical elements displayed in conjunction with the graphical statistical representation by a GUI widget. … The adjusted range is then used to filter the data set to correspond to the graphical statistical representation within the adjusted statistical range). 
see Kruy for logical expression, Fig. 3 and column 6 to, line 38 to column 8, line 53, showing a configurable UI to pass a logical expression query to a search provider; see Figs. 5-7 and column 8, line 54 to column 10, line 36, showing different examples of using a logical expression of different parameters as a search query [e.g., the user input specifying a value associated with a first property … and textual input indicative of information comprising a variable associated with a second property …, the user input forming a logical expression utilizing the value and the variable]; 
see Geller, as for the “logical expression”; see Abstract, …, and logical expressions by clicking in an expanded hierarchical display; see column 20, lines 30-40, … logical expressions are created or built in a selectably displayable window denominated a "formula builder", ... A formula builder window is displayed in response to a developer command such as clicking on a particular icon in an object property that supports a formula …; see Fig. 16B, showing an example of a SQL query which is a logical expression using the plurality of parameters). 
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Geller-Kruy and Grugler before him before the effective filing date of the claimed invention, to modify the builder system taught by Geller-Kruy to include the feature of filtering and updating the graph data by adjusting values on a GUI widget taught by Grugler to provide an intuitive means to filter graph data using a GUI element.  One would have been motivated to make such a combination because providing the feature of filtering and updating the graph data by adjusting values on a GUI widget to provide an intuitive means to filter data would have been obtained by Grugler (see Figs. 2A-3 and [0030]-[0038]; see Fig. 6 and [0043]-[0050]; see Fig. 7A-7B and [0050]-[0052]).
	
As to claims 2, 9 and 16, Geller-Kruy-Brugler teaches wherein the builder user interface enables selection of a plurality of data object types, and wherein the second user interface element presents information generated based on data objects associated with the plurality of data object types (see Geller, Fig. 8 and column 21, lines 15-34, template 55 is a software object of type TForm1, derived from a Borland DELPHI class, which is displayed in an object name region 801 in the object inspector window with associated properties; see Figs. 9-10 and column 21, lines 47 to column 22, line 21, showing a parameter-associated object check box control is selected to add to the user interface; see Figs. 16A-16B and column 26, line 57 to column 28, line 39, showing adding a query constraint object; see Figs. 22-24 and column 30, line 26 to column 31, line 28, This numeric edit box user control object; see Figs. 6-7 and column 16, line 13 to column 20, line 49, as the final consumer user interface with adjusted user control of Maximum Budget 605 (and Line and Model) to control and filter information being displayed on the right hand side of the display; see Brugler, see Figs. 2A-3 and [0030]-[0038], showing by specifying values on a GUI widget 8, the data is filtered accordingly in table 9; see Fig. 6 and [0043]-[0050], for the data filtering process in response to the adjustment of values on a GUI widget; see Fig. 7A-7B and [0050]-[0052] as another examples of filtering data in response to adjusting values in a GUI widget).  

As to claims 3, 10 and 17, Geller-Kruy-Brugler teaches wherein the builder user interface is further configured to: cause generation, by the computing system, of a query associated with the information usable to filter objects, cause execution of the query to identify responsive data objects, and update to present summary information associated with at least a portion of the responsive data objects (see Geller, Figs. 16A-16B and column 26, line 57 to column 28, line 39, showing adding a query constraint object; The Name of this particular constraint is SSList 1630, it is of object type TbtQueryConstraint as shown at 1631 and it includes a Query 1632; see Figs. 6-7 and column 16, line 13 to column 20, line 49, as the final consumer user interface with adjusted user control of Maximum Budget 605 (and Line and Model) and Fig. 16B query object to control and filter information being displayed on the right hand side of the display; see Kruy, Fig. 3 and column 6 to, line 38 to column 8, line 53, showing a configurable UI to pass a logical expression query to a search provider; see Figs. 5-7 and column 8, line 54 to column 10, line 36, showing different examples of using a logical expression of different parameters as a search query; see Brugler, see Figs. 2A-3 and [0030]-[0038], showing by specifying values on a GUI widget 8, the data is filtered accordingly in table 9; see Fig. 6 and [0043]-[0050], for the data filtering process in response to the adjustment of values on a GUI widget; see Fig. 7A-7B and [0050]-[0052] as another examples of filtering data in response to adjusting values in a GUI widget).  

As to claims 4, 11 and 18, Geller-Kruy-Brugler teaches wherein the information usable to filter data objects comprises one or more values for a plurality of parameters indicated by the data object type (see Geller, Fig. 8 and column 21, lines 15-34, template 55 is a software object of type TForm1, derived from a Borland DELPHI class, which is displayed in an object name region 801 in the object inspector window with associated properties; see Figs. 9-10 and column 21, lines 47 to column 22, line 21, showing a parameter-associated object check box control is selected to add to the user interface; see Figs. 16A-16B and column 26, line 57 to column 28, line 39, showing adding a query constraint object; see Figs. 22-24 and column 30, line 26 to column 31, line 28, This numeric edit box user control object; they all have one or more values for a plurality of parameters as shown as an example in Fig. 10, the object property window 503 for a check box; see Kruy, Fig. 3 and column 6 to, line 38 to column 8, line 53, showing a configurable UI to pass a logical expression query to a search provider; see Figs. 5-7 and column 8, line 54 to column 10, line 36, showing different examples of using a logical expression of different parameters as a search query; see Brugler, see Figs. 2A-3 and [0030]-[0038], showing by specifying values on a GUI widget 8, the data is filtered accordingly in table 9; see Fig. 6 and [0043]-[0050], for the data filtering process in response to the adjustment of values on a GUI widget; see Fig. 7A-7B and [0050]-[0052] as another examples of filtering data in response to adjusting values in a GUI widget).  

As to claims 5, 12 and 19, Geller-Kruy-Brugler teaches wherein the information usable to filter data objects comprises the logical expression using the plurality of parameters (see Geller, as for the “logical expression”; see Abstract, Parameters, queries, and constraints can be displayed in expandable and collapsible hierarchies, and quickly utilized in formulas, queries, and logical expressions by clicking in an expanded hierarchical display; see column 20, lines 30-40, Similarly, any mathematical or logical expressions are created or built in a selectably displayable window denominated a "formula builder", ... A formula builder window is displayed in response to a developer command such as clicking on a particular icon in an object property that supports a formula; Since the builder windows (e.g. formula builder window, query builder window) and editors allow tree-type hierarchical navigation and double-click selection, well organized queries enhance the developer's ability and efficiency in developing and maintaining the configurator; see Fig. 16B, showing the SQL query which is a logical expression using the plurality of parameters; see Kruy, Fig. 3 and column 6 to, line 38 to column 8, line 53, showing a configurable UI to pass a logical expression query to a search provider; see Figs. 5-7 and column 8, line 54 to column 10, line 36, showing different examples of using a logical expression of different parameters as a search query).
 
As to claims 6, 13 and 20, Geller-Kruy-Brugler teaches wherein a query is generated based on the information usable to filter data objects, and wherein filtering the data objects via adjustment of the first user interface element comprises: updating the query based on the adjustment, and executing the updated query to identify data objects responsive to the updated query (see Geller, Figs. 16A-16B and column 26, line 57 to column 28, line 39, showing adding a query constraint object; The Name of this particular constraint is SSList 1630, it is of object type TbtQueryConstraint as shown at 1631 and it includes a Query 1632; see Figs. 6-7 and column 16, line 13 to column 20, line 49, as the final consumer user interface with adjusted user control of Maximum Budget 605 (and Line and Model) and Fig. 16B query object to control and filter information being displayed on the right hand side of the display; see Kruy, Fig. 3 and column 6 to, line 38 to column 8, line 53, showing a configurable UI to pass a logical expression query to a search provider; see Figs. 5-7 and column 8, line 54 to column 10, line 36, showing different examples of using a logical expression of different parameters as a search query; see Brugler, see Figs. 2A-3 and [0030]-[0038], showing by specifying values on a GUI widget 8, the data is filtered accordingly in table 9; see Fig. 6 and [0043]-[0050], for the data filtering process in response to the adjustment of values on a GUI widget; see Fig. 7A-7B and [0050]-[0052] as another examples of filtering data in response to adjusting values in a GUI widget).  
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 
Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant’s disclosure.
Olenick et al. (US PGPUB 2015/0095365) discusses a query building mechanism in which a query builder component assists a user in generating queries to be used to populate user interface elements. A control provides a query schema to the query builder component. The query schema identifies available query parameters that the control is capable of using to populate a corresponding user interface element.
Dessloch et al. (US PGPUB 2005/0015363) discusses a user-friendly query modeling tool and method, for representing, creating, modifying and modeling a query language statement for use in retrieving data from a database.  In Fig. 3A shows a user interface to define a query logical expression.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNG-MU T CHUANG whose telephone number is (571)270-7968.  The examiner can normally be reached on Monday - Friday 930-630 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JUNG-MU T. CHUANG
Primary Examiner
Art Unit 2179



/JUNG-MU T CHUANG/Primary Examiner, Art Unit 2179